Filed 7/27/21 P. v. Blue CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                B310450

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. MA066161-02)
         v.

ANTHONY MERU BLUE,

         Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lisa M. Chung, Judge. Affirmed.
     Patricia A. Scott, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                         _______________
       Anthony Meru Blue appeals from the judgment entered
following a resentencing hearing, ordered by this court in a prior
appeal, at which the trial court declined to strike the five-year
prior serious felony enhancement it had imposed pursuant to
Penal Code section 667, subdivision (a), when it originally
sentenced Blue and found that Blue had the ability to pay the
fines, fees and assessments imposed at his original sentencing
hearing. No arguable issues have been identified following
review of the record by Blue’s appointed appellate counsel or our
own independent review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Blue was convicted following a jury trial of kidnapping to
commit robbery (Pen. Code, § 209, subd. (b)(1)) and second degree
robbery (Pen. Code, § 211), with a true finding he had personally
used a firearm in committing the offenses (Pen. Code, § 12022.53,
subd. (b)), as well as possession of a firearm by a felon (Pen.
Code, § 29800, subd. (a)(1)).1 Blue admitted he had been
convicted of a prior serious felony within the meaning of Penal


1     As summarized in our nonpublished opinion in Blue’s first
appeal (People v. Russell (Jan. 31, 2018, B276650), Blue and his
confederate, Leqwone Q. Russell, robbed the clerk in a gas station
convenience store. After the clerk gave Blue money from the cash
register, Blue walked the clerk at gunpoint to the office in the
back of the store to search for more money. When the clerk did
not comply with Blue’s orders, Blue struck him in the head with
the gun barrel. Although Blue and the clerk initially returned to
the front of the store, Blue forced the clerk to go to the back office
once again in an unsuccessful effort to dismantle the surveillance
cameras. On appeal Blue and Russell argued the forced
movement of the clerk was insufficient to support the charge of
kidnapping to commit robbery.



                                  2
Code section 667, subdivision (a), and the three strikes law (Pen.
Code, §§ 667, subds. (b)-(i), 1170.12).
       At a sentencing hearing on August 5, 2016 the court
imposed an aggregate indeterminate second-strike sentence of
29 years to life. In addition, the court imposed $551 in fines, fees
and assessments: a $40 court operations assessment (Pen. Code,
§ 1465.8, subd. (a)(1)) and a $30 court facilities assessment (Gov.
Code, § 70373) on each of the three counts; a $300 restitution fine
(Pen. Code, § 1202.4, subd. (b)); a $10 crime prevention fine (Pen.
Code, § 1202.5); and a $29 penalty assessment (Pen. Code,
§ 1464, subd. (a)) with a $2 surcharge (Pen. Code, § 1465.7,
subd. (a)). The court also imposed and stayed a $300
parole/postrelease community supervision revocation fine (Pen.
Code, § 1202.45).
       On appeal we affirmed the convictions, but vacated the
sentence and remanded to the trial court for resentencing to
allow the trial court to exercise its discretion whether to strike
the 10-year firearm enhancement pursuant to Senate Bill No. 620
(Stats. 2017, ch. 682, § 2(h)), which became effective January 1,
2018 while Blue’s case was on appeal. (People v. Russell (Jan. 31,
2018, B276650) [nonpub. opn.].)
       On remand the trial court declined to strike the
enhancement. Blue again appealed. We affirmed the trial court’s
decision but again remanded the case, this time to allow the trial
court to exercise its discretion whether to strike the Penal Code
section 667, subdivision (a), prior serious felony enhancement
pursuant to Senate Bill No. 1393 (Stats. 2018, ch. 1013, § 1),
effective January 1, 2019, and to give Blue the opportunity to
demonstrate his inability to pay the fines, fees and assessments
imposed at sentencing, as provided by our decisions in People v.




                                 3
Castellano (2019) 33 Cal.App.5th 485 and People v. Dueñas
(2019) 30 Cal.App.5th 1157. (People v. Blue (Apr. 6, 2020,
B293575) [nonpub. opn.].)
      On remand the trial court denied Blue’s motion to strike
the Penal Code section 667, subdivision (a), enhancement and
found Blue had the ability to pay the fines, fees and assessments.
As to the five-year enhancement imposed pursuant to Penal Code
section 667, subdivision (a), the court, after noting Blue’s youth
at the time of the offenses, as well as some mental health issues,
stated, “But given the overall pattern of predatory and violent
conduct, both relating to the facts of this incident case, as well as
the prior history, the court does not find that it would be in the
interest of justice to strike the 667(a)(1) prior.” With respect to
Blue’s challenge to the fines, fees and assessments, the court
explained Blue could earn money in prison and the fines and fees
assessed “were minimal, especially given his indeterminant life
sentence.”
      During the resentencing hearing, Blue requested “a
Marsden hearing” (People v. Marsden (1970) 2 Cal.3d 118) in
order to replace his appointed counsel. At the closed hearing on
Blue’s request, Blue complained he was having difficulty
communicating with his public defender by email or telephone.
Asked by the court to respond, defense counsel explained he
usually communicated with clients in state prison by letter,
followed that practice in this case, provided Blue with a copy of
the motion that was presented to the court regarding Senate Bill
No. 1393 and the Dueñas issue, and asked Blue if he had
anything to add. Counsel also said, other than asking what effect
the policy changes in the District Attorney’s Office might have on
his case, Blue had no questions or comments and had never




                                  4
complained about a lack of communication. The court denied the
Marsden motion, finding defense counsel was performing
competently and there had been no breakdown in the attorney-
client relationship.
       Blue filed a timely notice of appeal from the judgment.
                           DISCUSSION
       We appointed counsel to represent Blue on appeal. After
reviewing the record, counsel filed a brief raising no issues. On
June 3, 2021 counsel wrote Blue and advised him that counsel
intended to file a no-issue brief and that Blue personally could
submit his own supplemental letter brief in which he identified
any contentions or issues he wished us to consider. We sent a
similar notice to Blue on June 3, 2021, explaining any
supplemental brief must be filed within 30 days. We have
received no response.
       We have reviewed the entire record in this case, including
the confidential reporter’s transcript of the Marsden hearing, and
are satisfied appellate counsel for Blue has complied with
counsel’s responsibilities and there are no arguable issues.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly
(2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441-442.)
                           DISPOSITION
       The judgment is affirmed.

                                          PERLUSS, P. J.
      We concur:



            SEGAL, J.                     FEUER, J.




                                5